Citation Nr: 0218431	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-15 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from March 1956 
to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied this claim.  In 
August 2000, a videoconference hearing was held before 
this Acting Board Member.  In December 2000, this case was 
remanded for additional development, and it has returned 
to the Board for appellate disposition.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO concluded 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a right arm 
disorder.  The appellant was notified of that decision in 
May 1998, but did not appeal.

2.  Some of the evidence received since 1998 in support of 
the attempt to reopen the claim for service connection for 
a right arm disorder is new and material and sufficient to 
reopen this claim. 


CONCLUSIONS OF LAW

1.  The April 1998 RO rating decision that found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right arm 
disorder is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (2002).

2.  New and material evidence has been received, and the 
claim for service connection for a right arm disorder is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The implementing regulation for this provision, 
see 66 Fed. Reg. 45620, 45630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)), indicates that the duty 
to assist in claims to reopen only applies to claims filed 
on or after August 29, 2001.  However, in VBA Fast Letter 
01-13 (February 5, 2001), it was concluded that, under the 
VCAA, VA's duty to assist with claims to reopen includes 
requesting evidence from any new source identified by the 
claimant.

The Board finds that the recent changes in the law brought 
about by the enactment of the VCAA do not have any effect 
on the pending issue.  Since there is sufficient evidence 
of record to reopen this claim, no further notification or 
assistance to the appellant needs to be rendered at this 
point.  However, as discussed in more detail below, 
further assistance to the appellant will be required 
before his claim can be adjudicated on the merits.

This claim was initially denied in an August 1988 rating 
decision.  The RO indicated that the appellant's service 
medical records showed treatment for a contusion to the 
right hand, but that was an acute and transitory 
condition, with no residuals shown.  In May 1995, the 
appellant filed a claim to reopen, which was denied in a 
January 1996 rating decision.  A December 1997 Board 
decision also concluded that new and material evidence had 
not been submitted to reopen this claim.  

In February 1998, the appellant filed a claim to reopen, 
which was denied in an April 1998 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may 
not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The appellant was notified of the 1998 rating decision via 
a letter dated May 2, 1998.  On May 21, 1999, the RO 
received another claim to reopen from the appellant.  The 
appellant did not disagree with the 1998 rating decision; 
rather, he stated that he was asking the RO to reopen his 
claim.  Also, no correspondence was received from him 
within the one-year appeal period.  Therefore, the April 
1998 rating decision is final. 

In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can 
be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The evidence received since 1998 is new in that it was not 
previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, 
that it must be considered in order to fairly decide the 
claim.  See 38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

The Board concludes that the appellant has submitted 
material evidence.  The basis of the prior denial of this 
claim was that the evidence did not establish that the 
appellant had a chronic right arm disorder that was 
related to any disease or injury incurred during his 
period of military service.  The additional evidence 
contains a statement from Northeast Orthopedic Clinic 
showing a history of a fractured right elbow 41 years 
earlier with diagnosis of traumatic arthritis of the right 
elbow and right wrist.  The diagnosis of "traumatic" 
arthritis indicates a link between the reported traumatic 
injury and the current arthritic condition.  In other 
words, the diagnosis indicates, by inference, a conclusion 
that the appellant's current arthritis is related to the 
reported history of trauma to the right elbow during 
service.  See also Hodges v. West, 13 Vet. App. 287, 291 
(2000) (because the only trauma shown in the record was 
the trauma the veteran received during service, then the 
physician's diagnosis of a post-traumatic condition is 
sufficient evidence of nexus).

The new evidence at least "contribute[s] to a more 
complete picture of the circumstances surrounding the 
origin" of the claimed right arm disorder, to include the 
issue of whether the appellant, in fact, experienced an 
injury to the right arm during his military service and, 
if so, whether he currently has any residuals of that 
injury.  The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further assistance to the appellant is 
required to comply with the duty to assist.  The Board is 
undertaking additional development on the merits of this 
claim, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After providing the notice and 
reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing the 
merits of this claim.


ORDER

As new and material evidence has been received to reopen 
the appellant's claim for service connection for a right 
arm disorder, the claim is reopened, and, to that extent 
only, the appeal is granted.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals








	(CONTINUED ON NEXT PAGE)




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

